PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,897,074
Issue Date: September 29, 2020
Application No. 29/660,591
Filing or 371(c) Date: August 21, 2018
Attorney Docket No. KEE15305DDIV1  
:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 06, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions